Citation Nr: 0002052	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-04 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for 
syncope/tachycardia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart/chest pain.

4.  Entitlement to service connection for tremors, both 
hands.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for shoulder pain.

7.  Entitlement to service connection for a skin condition of 
arms and hands and pain in the shoulders, elbows, and wrist 
as a result of exposure to ionizing radiation.

8.  Entitlement to service connection for a right knee 
disorder.

9.  Entitlement to service connection for a left knee 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for 
syncope/tachycardia; for depression; for a right knee 
disorder; for a left knee disorder; for hypertension; for 
heart/chest pain; for shoulder pain; for tremors, both hands; 
and for a skin condition of arms and hands and pain in the 
shoulders, elbows, and wrist as a result of exposure to 
ionizing radiation.

The Board wrote to the veteran in September 1999 to provide 
him with an opportunity to appoint a representative in his 
case and provided him with appropriate forms and a reasonable 
amount of time to do so.  The veteran did not reply to the 
letter.

A transcript of hearing testimony provided by the veteran at 
a June 1998 hearing conducted before a VA hearing officer is 
of record as is a binder of documents submitted by the 
veteran.  The Board has reviewed the veteran's testimony and 
the documents in conjunction with rendering a determination 
on his claims.

The issue of service connection for right and left knee 
disorders will be addressed in the Remand section below.


FINDINGS OF FACT

1.  The veteran was diagnosed in service in 1963 with 
paroxysmal tachycardia, cause unknown.

2.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has an 
underlying heart condition or other current disability that 
is manifested by current symptoms of syncope/paroxysmal 
tachycardia or that a current complaint of syncope/paroxysmal 
tachycardia, if any, is a disability in itself that is the 
result of a disease or injury incurred in active service.

3.  The veteran has hypertension.

4.  No medical evidence has been presented or secured to 
render plausible a claim that current hypertension is the 
result of a disease or injury incurred in active service.

5.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has an 
underlying heart condition or other current disability that 
is manifested by heart/chest pain or that a current complaint 
of heart/chest pain, if any, is a disability in itself that 
is the result of a disease or injury incurred in active 
service.

6.  The veteran has tremors of both hands.

7.  No medical evidence has been presented or secured to 
render plausible a claim that tremors of both hands began in 
active service or are the result of a disease or injury 
incurred in active service.

8.  The veteran was diagnosed in service with emotional 
instability reaction which, in the opinion of a Medical 
Board, was a personality disorder or longstanding 
characterological problem which was not incurred or 
aggravated in service.

9.  The veteran had a probable severe depression in 1991 and 
currently has an adjustment disorder with depressed mood 
without underlying dysthymic disorder, late onset.

10.  No medical evidence has been presented or secured to 
render plausible a claim that a current depression or other 
psychiatric disorder, to include adjustment disorder with 
depressed mood without underlying dysthymic disorder, is the 
result of a disease or injury incurred or aggravated in 
active service.

11.  The veteran has impingement syndrome of the right 
shoulder with early degenerative changes of the 
acromioclavicular joint bilaterally.

12.  No medical evidence has been presented or secured to 
render plausible a claim that current impingement syndrome of 
the right shoulder with early degenerative changes of the 
acromioclavicular joint bilaterally is the result of a 
disease or injury incurred in active service or that a 
current complaint of shoulder pain is a disability in itself 
that is the result of a disease or injury incurred in active 
service.

13.  The veteran was exposed to radiation in service.

14.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has a cancer that 
is considered under VA regulations to be presumed to have 
been the result of a exposure to radiation in service or is 
considered a "radiogenic disease".

15.  No medical evidence has been presented or secured to 
render plausible a claim that a current skin condition of the 
arms and hands, or complaints of pain in the shoulders, 
elbows, and wrist, is a result of exposure to ionizing 
radiation in service.

16.  The veteran was diagnosed with chondromalacia, 
subpatellar, both knees in service.

17.  The veteran currently has chondromalacia patella, both 
knees, right more symptomatic.

18.  The veteran stated that he has had pain in his knees 
over the years since service.


CONCLUSIONS OF LAW

1.  The claim for service connection for syncope/tachycardia 
is not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for hypertension is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for heart/chest pain is 
not well grounded, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for tremors, both hands, 
is not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for depression is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for shoulder pain is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The claim for service connection for a skin condition of 
the arms and hands and for pain in the shoulders, elbows, and 
wrist, as a result of exposure to ionizing radiation in 
service is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The claims for service connection for left and right knee 
disorders are well grounded, and therefore there is a 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Requirements For Establishing Service Connection
And For Establishing A Well Grounded Claim For Service 
Connection.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection for a disability may also be 
established based on aggravation of disease or injury which 
preexisted service when there is an increase in disability 
during service unless the increase is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).

Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) a lack 
of clear and unmistakable evidence to rebut the presumption 
of aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1998).  Concerning Item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1) (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

Service connection may not be granted for congenital or 
developmental defects such as a personality disorder as a 
matter or law.  38 C.F.R. § 3.303(c) (1999); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist him any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81; see 
Morton v. West, 12 Vet. App. 477 (1999).  The type of 
evidence required to make a claim well grounded depends upon 
the issue presented by the claim.  If the determinative issue 
turns on a question of medical causation or diagnosis, 
competent medical evidence is required to state a plausible 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing 
Murphy, 1 Vet. App. at 81).  The appellant cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) simply by relying 
on his own opinion as to medical causation; lay persons are 
not competent to offer medical opinions.  Grottveit, 5 Vet. 
App. at 93 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The veteran has the burden to 
bring evidence to render plausible the existence of the 
disability for which he is claiming service connection in 
order to establish a well grounded claim.  Until he does, the 
VA does not have the duty to assist him in developing facts 
pertinent to his claim, including assisting him by affording 
him a medical examination at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication."). 

Service Connection For Syncope/Tachycardia, For Hypertension,
And For Heart/Chest Pain

The veteran was diagnosed in service in 1963 with paroxysmal 
tachycardia, cause unknown.  Tachycardia is a rapid beating 
of the heart.  Stedman's Medical Dictionary 1758 (26th ed. 
1995).  Paroxysmal tachycardia is recurrent attacks of 
tachycardia with abrupt onset and often also abrupt 
termination.  Stedman's at 1758.
Service medical records show that the veteran was referred to 
a cardiac clinic in May 1963 with complaints of three 
episodes of palpation and syncope within the past week.  
There was no history of previous cardiovascular disorder.  
Blood pressure was 146/86.  On examination in the cardiac 
clinic, the veteran provided a history of difficulty with 
fluttering in the left chest associated with dizzy spells for 
about one and a half years.  The veteran also reported having 
passed out on three occasions with the fluttering.  On 
physical examination, pulse was 72, blood pressure, 152/88.  
The heart was normal and the chest was normal.  An 
electrocardiogram (ECG or EKG) was essential normal.  The 
impression was paroxysmal atrial tachycardia.

He was admitted to a service department hospital for a week 
with the diagnosis tachycardia, paroxysmal, cause unknown.  
During his hospitalization, he had had no symptoms resembling 
those prompting his admission.  He felt well and had no 
complaints.  Repeated attempts to provoke attacks of 
fluttering that he described were unsuccessful.  Laboratory, 
chest x-ray, and electrocardiogram were all normal.  The 
diagnosis on discharge was revised to observation, medical 
(tachycardia).

The Board notes that in claiming service connection for 
syncope/paroxysmal tachycardia, the veteran is claiming 
service connection for symptoms rather than for an underlying 
disability from which the symptoms derive.  With regard to 
the element of a claim for service connection requiring the 
existence of a current disability, the Board notes that a 
veteran's statements as to subjective symptomatology alone 
without medical evidence of an underlying impairment capable 
of causing the symptom alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  Sanchez-Benitez v. West, 
No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).  For example, 
where medical science has been unable to determine with 
certainty an underlying cause of certain symptoms, even when 
alleged in common by numerous veterans who constitute a 
specific population of veterans rather than just by one 
veteran, special legislation has been required to enable VA 
to assist that population of veterans.  38 U.S.C.A. § 1117 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999); see 
also Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding that, 
although appellant as a lay person can certainly provide an 
account of symptoms he experiences, the appellant is not 
competent to provide a medical diagnosis).

No medical evidence has been presented or secured in this 
case to render plausible a claim that the veteran currently 
has an underlying heart condition or other current disability 
that is manifested by current symptoms of syncope/paroxysmal 
tachycardia or that a current complaint of syncope/paroxysmal 
tachycardia, if any, is a disability in itself that is the 
result of a disease or injury incurred in active service.  
Accordingly, the Board concludes that the claim for service 
connection for syncope/tachycardia is not well grounded, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

With regard to the claim for service connection for 
hypertension, the Board notes that the veteran has 
hypertension.  Specifically, medical evidence -- both private 
and VA -- dated in the 1990s shows diagnoses of hypertension.  
However, no medical evidence has been presented or secured to 
render plausible a claim that current hypertension is the 
result of a disease or injury incurred in active service.  
Accordingly, the Board concludes that the claim for service 
connection for hypertension is not well grounded, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

With regard to the claim for service connection for 
heart/chest pain, the Board notes that private medical 
evidence in the claims folder reflects that the veteran was 
seen for complaints of chest pain in 1994.  No medical 
evidence has been presented or secured to render plausible a 
claim that the veteran currently has an underlying heart 
condition or other current disability that is manifested by 
heart/chest pain or that a current complaint of heart/chest 
pain, if any, is a disability in itself that is the result of 
a disease or injury incurred in active service.  Accordingly, 
the Board concludes that the claim for service connection for 
heart/chest pain is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

Service Connection For Tremors, Both Hands.

The veteran has tremors of both hands.  Specifically, the 
Board notes that, on a April 1997 VA Mental Disorders 
examination report and on a May 1997 VA Neurological 
Disorders examination report, VA doctors noted the presence 
of an intentional tremor of the hands.  However, no medical 
evidence has been presented or secured to render plausible a 
claim that tremors of both hands began in active service or 
are the result of a disease or injury incurred in active 
service.  Accordingly, the Board concludes that the claim for 
service connection for tremors of both hands is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

Service Connection For Depression.

The veteran was diagnosed in service with emotional 
instability reaction which, in the opinion of a Medical 
Board, was a personality disorder or longstanding 
characterological problem which was not incurred or 
aggravated in service.  As noted above, service connection 
may not be granted for congenital or developmental defects 
such as a personality disorder as a matter or law.  38 C.F.R. 
§ 3.303(c) (1999); Sabonis, 6 Vet. App. at 430.  Medical 
evidence in the claims file shows that the veteran was 
diagnosed with a probable severe depression in 1991 and more 
recently was diagnosed on an April 1997 VA Mental Disorders 
examination report with adjustment disorder with depressed 
mood without underlying dysthymic disorder, late onset.

However, no medical evidence has been presented or secured to 
render plausible in this case a claim that a current 
depression or other psychiatric disorder, to include 
adjustment disorder with depressed mood without underlying 
dysthymic disorder, is the result of a disease or injury 
incurred or aggravated in active service.  Accordingly, the 
Board concludes that the claim for service connection for 
depression is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

Service Connection For Shoulder Pain.

On an April 1997 VA Joints examination, the examiner 
diagnosed impingement syndrome of the right shoulder with 
early degenerative changes of the acromioclavicular joint 
bilaterally.  However, no medical evidence has been presented 
or secured in this case to render plausible a claim that 
current impingement syndrome of the right shoulder with early 
degenerative changes of the acromioclavicular joint 
bilaterally is the result of a disease or injury incurred in 
active service or that a current complaint of shoulder pain 
is a disability in itself that is the result of a disease or 
injury incurred in active service.

Concerning this, the Board notes that among the documents in 
the binder of documents submitted at a June 1998 hearing 
before a VA hearing officer is a statement from a private 
physician, Dr. Furr, in response to a question of whether 
there is a link or nexus between impingement syndrome of the 
right shoulder with early degenerative changes of the 
acromioclavicular joint bilaterally and chondromalacia 
patella.  The doctor stated that there was "[a] general 
connection of degenerative joint disease."  The Board 
concludes that this statement only provides evidence that the 
same disease -- degenerative joint disease -- has developed 
in both the shoulders and the knees but not that the 
degenerative joint disease of the shoulders has been caused 
or aggravated by or otherwise is related to or the result of 
the degenerative joint disease of the knees or any disease or 
injury incurred incurred in service.  Accordingly, the Board 
concludes that the claim for service connection for shoulder 
pain is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

Service Connection For A Skin Condition Of Arms And Hands
And Pain In The Shoulders, Elbows, And Wrist
As A Result Of Exposure To Ionizing Radiation.

Service connection for cancer that is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 15 
types of cancer that are presumptively service connected.  38 
U.S.C.A. § 1112(c) (West 1991); see also 38 C.F.R. § 3.309(d) 
(1999).  Second, section 3.311(b) of VA regulations provides 
a list of "radiogenic diseases" that will be service 
connected provided that certain conditions specified in that 
regulation are met.  38 C.F.R. § 3.311(b) (1999).  Third, 
direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service," a task that "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996).  See, generally, Davis 
v. Brown, 10 Vet. App. 209 (1997).

The veteran was exposed to radiation in service.  
Specifically, DD Form 1141, Record of Exposure to Ionizing 
Radiation, shows that the veteran was exposed to radiation in 
service.  However, no medical evidence has been presented or 
secured in this case to render plausible a claim that the 
veteran has a cancer that is considered under VA regulations 
to be presumed to have been the result of a exposure to 
radiation in service or is considered a "radiogenic 
disease".  Moreover, no medical evidence has been presented 
or secured to render plausible a claim that a current skin 
condition of the arms and hands or complaints of pain in the 
shoulders, elbows, and wrist, is a result of exposure to 
ionizing radiation in service.  Accordingly, the Board 
concludes that the claim for service connection for a skin 
condition of the arms and hands and for pain in the 
shoulders, elbows, and wrist, as a result of exposure to 
ionizing radiation in service is not well grounded, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Section 5103(a) Obligations.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claims for service 
connection discussed above well grounded.  See also Epps v. 
Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991) in this case.

Service Connection For Right And Left Knee Disorders.

Notations, dated in October 1961, on a Sick Call Treatment 
Record among the service medical records show that the 
veteran was seen for complaints of pain in the right knee 
that was keeping him awake.  Weight-bearing exacerbated the 
pain.  X-rays were negative.  He was sent for an orthopedic 
consultation and chondromalacia, subpatellar, both knees was 
the impression.  Weight reduction was recommended along with 
quadriceps exercises, graduated, beginning with two and a 
half pounds.  

There were no complaints or findings relevant to the knees 
for the remainder of active service.  However, at the June 
1998 hearing before the VA hearing officer, the veteran 
testified that he continued to have pain in his knees during 
the remainder of service but did not complain about it.  He 
also stated that he has had pain in his knees over the years 
since service.  He stated that the records of some private 
physician's who had treated him over the years were no longer 
available.  However, he submitted a notation from medical 
records from his place of employment, dated from 1983 to 
1987, and one notation, dated in August 1987, shows that he 
was seen for complaints of pain in his right knee.  On an 
April 1997 VA Joints examination, the examiner diagnosed 
chondromalacia patella of both knees, right more symptomatic.

Given that the veteran has the same diagnosis of 
chondromalacia patella currently as was rendered in service 
and given that he has provided his own statement as to 
continuity of symptomatology of knee pain over the year, the 
Board concludes the claims for service connection for right 
and left knee disorders are well grounded.  Rose, 11 Vet. 
App. at 171; see Savage, 10 Vet. App. at 495-98.  However, 
the Board also concludes that these are not the type of well 
grounded claims that are meritorious on their own but rather 
are the type that may be capable of substantiation upon 
further development of the medical evidence.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation).  Accordingly, the Board has 
remanded these claims for that development below.


ORDER

Service connection for syncope/tachycardia; for hypertension; 
for heart/chest pain; for tremors, both hands; for 
depression; for shoulder pain; and for a skin condition of 
arms and hands and pain in the shoulders, elbows, and wrist 
as a result of exposure to ionizing radiation is denied.

The claims for service connection for right and left knee 
disorders are well grounded, and to this extent the appeal of 
those claims is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

For the reasons and bases articulated above, the Board has 
determined that the claims for service connection for left 
and right knee disorders are well grounded and may be capable 
of substantiation upon further development of the medical 
evidence.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).  To 
ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to obtain all 
records of treatment -- private and VA -- 
for the right and left knee disorders not 
already associated with the claims file 
and place them there.

2.  The RO should schedule the veteran 
for the type or types of examination it 
deems necessary to obtain the medical 
information needed to resolve the medical 
issues involved in the claim for service 
connection for left and right knee 
disorders.  The examiner must be able to 
review all medical evidence pertaining to 
the knees that is currently in the claims 
file and that the RO obtains pursuant to 
#1 above, and therefore the claims file 
must be provided to him for review.

3.  The examiner must review the medical 
evidence in the claims file pertaining to 
right and left knee conditions.  
Specifically, October 1961 notations on a 
Sick Call Treatment Record among the 
service medical records show that the 
veteran was sent for an orthopedic 
consultation and chondromalacia, 
subpatellar, both knees was the 
impression.  There were no complaints or 
findings relevant to the knees for the 
remainder of active service.  However, 
the veteran contends that he continued to 
have pain in his knees during the 
remainder of service but did not complain 
about it.  He also stated that he has had 
pain in his knees over the years since 
service.  A notation from medical records 
from his place of employment, dated in 
August 1987, shows that he was seen for 
complaints of pain in his right knee.  
Moreover, on an April 1997 VA Joints 
examination, the examiner diagnosed 
chondromalacia patella of both knees, 
right more symptomatic.

The examiner should provide a diagnosis 
of all knee pathology found to be present 
currently.  If the diagnosis differs from 
chondromalacia patella, the examiner 
should provide a rationale for why the 
current diagnosis differs from that 
rendered in service and on the April 1997 
VA Joints examination.  The examiner 
should state an opinion as when the 
different knee diagnosis had its onset.  
If the examiner finds no current 
pathology of the knees present, the 
examiner should state why the current 
findings conflict with the prior findings 
of chondromalacia patella.

If the examiner agrees with the prior 
findings of chondromalacia patella, the 
examiner should render an opinion as to 
when this disorder had its onset, 
especially whether it had its onset in 
active service.  If such an opinion 
cannot be stated with certainty, the 
examiner should render an opinion within 
a range of probability, such as "It was 
likely (or "not likely," "as likely as 
not" or "very likely", etc.) that the 
disorder had its onset in service."

The examiner should provide a complete 
rationale for conclusions reached.  For 
example, the examiner should comment upon 
whether -- given the diagnosis of 
chondromalacia patella in service in 1961 
and the findings in recent medical 
records, including a private x-ray report 
dated April 1997 showing "very early 
osteoarthritic degenerative changes" and 
the January 1998 affirmative response of 
Dr. Furr that chondromalacia patella can 
cause osteoarthritic degenerative 
changes, juxtaposed with the absence of 
any evidence of treatment or complaints 
of knee pain from 1961 to 1987 -- it is 
as likely as not that chondromalacia 
patella had its onset in service in 1961, 
progressed at a usual rate over the years 
since 1961, and is still present today 
along with some very early degenerative 
changes which are the result of the 
progression of the chondromalacia 
patella.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should readjudicate the claims 
for service connection for right and left 
knee disorders considering the evidence 
in its entirety. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 





Derwinski, 3 Vet.App. 129, 141 (1992).  However, he need take 
no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



